Citation Nr: 0427037	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  99-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for lower back 
strain, currently evaluated 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a neck disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disorder.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for a left shoulder 
disorder



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to August 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 decision by the RO in Muskogee, 
Oklahoma, which in pertinent part, found new and material 
evidence had not been submitted to reopen the previously 
denied claims of entitlement to service connection for a neck 
disorder, left knee disorder and right knee disorder.  The RO 
also denied the claim of entitlement to service connection 
for a bilateral shoulder disorder.

This case is also on appeal from an October 2002 rating 
decision which granted the veteran service connection for 
lower back strain and assigned a 10 percent rating, effective 
February 10, 1999.  The 10 percent rating has remained in 
effect since the instant appeal. 

The issues of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a neck disorder, left knee disorder 
and right knee disorder and entitlement to service connection 
for a bilateral shoulder disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  From February 10, 1998 to September 22, 2002, lower back 
strain was manifested by chronic back pain.

3.  From September 23, 2002, to September 25, 2003, lower 
back strain was manifested by chronic back pain.

4.  Beginning September 26, 2003, lower back strain was 
manifested by chronic back pain.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 10 percent for lower back strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Code 5295 (effective prior to 
September 23, 2002), Diagnostic Code 5295 (effective prior to 
September 26, 2003), and Diagnostic Code 5237 (effective from 
September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet.App. 112 (2004), 
referred to as Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) essentially held that VA 
must provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159, because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the May 
2003 Statement of the Case and April 2004 Supplemental 
Statement of the Case, and February 2004 correspondence from 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in February 2004, in which the veteran was advised of 
the type of evidence necessary to substantiate his claim.  In 
this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Factual Background

In a private radiological report of the veteran's lumbar 
spine, performed in July 1999, it revealed that the spine was 
within normal limits.  

VA outpatient treatment records dated October 1998 to 
December 2001 reflect treatment for a variety of disorders, 
including chronic low back pain.  Treatment notes dated in 
May 2001, June 2001 and December 2001, all revealed 
complaints of low back pain and muscle spasm radiating into 
the left leg.  The consistent diagnosis was low back pain.  A 
June 2001 X-ray study of the lumbosacral spine revealed a 
diagnostic impression of spondylosis deformans.   

During a March 2001 central office hearing, the veteran 
testified that he injured his back on several occasions, 
including in December 1974 when he fell from a three-story 
building and in 1978 when he slipped and fell in a pool of 
water.  He stated that he had been denied Social Security 
Administration disability benefits.

VA outpatient treatment records dated December 2001 to July 
2003 are consistent for complaints of chronic low back pain.  

During a May 2002 VA examination of the joints, the veteran 
complained of sharp, intense pain in his back.  He described 
the pain as a 10, on a scale of 1-to-10, with 10 being the 
greatest.  The pain lasted from one hour to two weeks and 
occurred once every three to four months leaving him totally 
incapacitated.  On a daily basis, he reported a constant 
aching pain in his lower back with an intensity of 5 out of 
10.  He reported the occasional use of a walking cane to 
assist with ambulation and stated that he does not 
participate in yard work or any type of strenuous activity.  
On examination of the lower back, the examiner noted that it 
was positive for diffuse tenderness with palpitation.  There 
was no deformity, redness or swelling noted.  Musculature, 
posture and gait were all within normal limits.  Bilateral 
heel wear was present on the veteran's shoes.  Range of 
motion testing revealed flexion to 90 degrees and 
hyperextension to 30 degrees.  He performed heel and toe gait 
without any complications and had a negative straight leg 
raise test bilaterally.  Deep tendon reflexes of the patella 
were 2+ bilaterally.  The pertinent diagnosis was chronic low 
back strain and mild functional impairment due to pain.  The 
examiner opined that the chronic low back strain was 
secondary to a traumatic fall while in the military in 1974.

In an October 2002 decision, the RO established service 
connection for lower back strain and a rating of 10 percent 
was assigned, effective February 10, 1999.

In November 2002, the RO received a statement from the 
veteran in which he indicated that he experienced muscle 
spasms which were so severe, he could not work.  When his 
muscle spasms occurred, they rendered him completely 
disabled.  

During a February 2004 VA examination, the veteran reiterated 
his previous complaints but added that he wore a back brace 
occasionally.  He could not lift heavy objects, do any 
gardening or mow the grass.  He took Naprosyn to relieve the 
pain.  Physical examination revealed a normal gait without 
any assistive device and his posture was slightly flexed.  He 
had poor muscle tone and was obese.  No gross abnormalities 
or scars were noted on the lumbar spine.  Normal flexion of 
the lumbar spine was 95 degrees and the veteran could flex to 
70 degrees with pain starting at 60 degrees.  Normal 
extension was to 30 degrees and he could extend to 20 degrees 
with pain starting at 20 degrees.  Side bending bilaterally 
was to 30 degrees and he could side bend bilaterally to 20 
degrees with pain starting at 20 degrees.  Rotation 
bilaterally was to 45 degrees and he could rotate to the left 
to 40 degrees and to the right to 30 degrees with pain 
starting at 10 degrees of rotation.  Deep tendon reflexes 
were 2+ in the ankles and Achilles symmetrically.  Straight 
leg raising test was positive on the left.  Motor and sensory 
testing was normal and there was no intervertebral disk 
syndrome noted.  The diagnosis was degenerative joint disease 
of the lumbar spine with mild to moderate functional loss 
secondary to pain, lack of endurance and weakness.  The 
examiner opined that the range of motion of the lumbar spine 
occurred with pain, lack of endurance and weakness.  There 
was no incoordination and the major limiting factor was most 
likely the lack of endurance and weakness.  An X-ray study of 
the lumbar spine, performed in conjunction with the 
examination, revealed moderate diffuse degenerative disc 
disease without acute findings.  
Laws and Regulations

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities. The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The Board notes that the regulations for rating disabilities 
of the spine were changed, effective September 23, 2002, and 
again effective September 26, 2003.  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  

Prior to September 23, 2002, Diagnostic Code 5295 
specifically applied to rating lumbosacral strain.  

A 10 percent disability rating may be 
assigned where there is evidence of 
characteristic pain on motion.  

A 20 percent evaluation may be assigned 
for lumbosacral strain where there is 
muscle spasm on extreme forward bending 
and unilateral loss of lateral spine 
motion in a standing position.  

A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing 
of the whole spine to the opposite side, 
a positive Goldthwait's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing 
or irregularity of the joint space.  A 40 
percent evaluation may also be assigned 
if only some of these manifestations are 
present if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Effective September 23, 2002, the regulations for evaluating 
intervertebral disc syndrome (IVDS) were revised.  Because 
the veteran's low back pathology is not associated with 
orthopedic and neurologic disabilities that are part of IVDS, 
that Diagnostic Code is not applicable, and neither the old 
or revised criteria will be considered.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

Unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating;

Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent 
disability rating; 

Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine, warrants a 40 
percent disability rating.  

Forward flexion of the cervical spine to 
15 degrees or less, or favorable 
ankylosis of the entire cervical spine, 
warrants a 30 percent disability rating; 

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis, warrants a 20 percent 
disability rating; 

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height, warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and 
Injuries of the Spine (effective from 
September 26, 2003).

When evaluating diseases and injuries of 
the spine, any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, should be evaluated 
separately, under an appropriate 
diagnostic code.   38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and 
Injuries of the Spine, Note One.

Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each 
component of spinal motion are the 
maximum that can be used for calculation 
of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, 
Note Two.

In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine, the range of motion of the spine 
in a particular individual should be 
considered normal for that individual, 
even though it does not conform to the 
normal range of motion as noted.  
Provided that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.  38 
C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, 
Note Three.

Range of motion measurement is to be 
rounded off to the nearest five degrees.  
38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, 
Note Four.

For VA compensation purposes, unfavorable 
ankylosis is a condition in which the 
entire cervical spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of 
a limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries 
of the Spine, Note Five.

Where limitation of motion of the lumbar spine is severe, a 
40 percent rating is assigned.  Moderate limitation of 
motion warrants a 20 percent rating.  Where there is only 
mild limitation of motion, a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002)

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

As stated above, the schedular criteria for rating 
disabilities of the spine were revised twice during the 
course of this veteran's appeal.  The Board must evaluate the 
veteran's chronic low back pain disability according to the 
various criteria in effect during this period.

Lower Back Strain, rated 10 percent disabling from
February 10, 1999, to September 22, 2002

As previously noted, lower back strain is rated under 
Diagnostic Code 5295.  

In October 2002, the RO assigned a 10 percent rating for the 
veteran's lower back strain, effective February 10, 1999.  
Prior to this rating, the veteran underwent a VA examination 
in May 2002.  Physical examination revealed slight limited 
range of motion of the lumbosacral spine and some pain was 
exhibited which caused mild functional impairment.  
Specifically, range of motion showed flexion to 90 degrees 
and hyperextension to 30 degrees.  For the next higher rating 
under Diagnostic Code 5295 (20 percent), medical evidence 
must show muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  Because the evidence does not show that the 
veteran has muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, a rating of 20 percent is not for application. 

Consideration can be given to limitation of motion of the 
lumbar spine under Diagnostic Code 5292; however, the VA 
outpatient treatment records prior to September 22, 2002, as 
well as the May 2002 VA medical examination findings do not 
support a higher rating under that code.  In fact, the May 
2002 examiner described only mild impairment.  Hence, a 
higher rating is not merited.

Lower Back Strain, rated 10 percent disabling from
September 23, 200,2 to September 25, 2003

Effective September 23, 2002, the regulations for rating 
disabilities of the spine were revised; however the criteria 
for rating lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 were not revised.  Therefore, based on 
the evidence of record during that time, and for the reasons 
mentioned above, for the time period of September 23, 2002 to 
September 25, 2003, a rating in excess of 10 percent for the 
veteran's chronic lower back strain is not warranted.


Lower Back Strain, rated 10 percent disabling from
September 26, 2003, to the Present

Effective September 26, 2003, the criteria for rating spine 
disabilities under 38 C.F.R. § 4.71a, were revised.  The 
complete revised criteria have been stated above.  The Board 
must rate the disability on the regulatory criteria most 
favorable to the veteran, whether it be the old criteria, or 
the revised regulations.

Specifically, the new criteria provide that a 20 percent 
evaluation for lower back strain is warranted where forward 
flexion of the thoracolumbar is greater than 30 degrees but 
not greater than 60 degrees, or where the combined range of 
thoracolumbar motion is not greater than 120 percent (the 
combined motion refers to flexion, extension, left and right 
flexion, and left and right rotation).  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).

Under the old criteria, a 20 percent evaluation contemplates 
lower back strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position (Diagnostic Code 5295), or moderate 
limitation of motion (Diagnostic Code 5292).

During a February 2004 VA examination, flexion of the lumbar 
spine was to 70 degrees with pain starting at 60 degrees, 
extension was to 20 degrees with pain starting at 20 degrees, 
side bending bilaterally was to 20 degrees with pain starting 
at 20 degrees and rotation bilaterally was to the left to 40 
degrees and to the right to 30 degrees with pain starting at 
10 degrees of rotation.  

The medical evidence of record indicates that the veteran 
experienced limitation of motion, secondary to pain and there 
were no objective findings of muscle spasms.

Therefore, it is evident that under the old criteria for 
lower back strain under Diagnostic Code 5295 (effective prior 
to September 2003) and the new criteria for lower back strain 
under Diagnostic Code 5237, a rating of 10 percent, and no 
more is warranted.

The Board has considered the requirements set forth in 
DeLuca, as referenced above.  The U. S. Court of Appeals for 
Veterans Claims held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that, in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court found that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  However, DeLuca would not 
result in a higher evaluation for the veteran in this case, 
because the veteran is receiving the appropriate schedular 
evaluation, under Diagnostic Code 5295.  In short, the 
evidence of record is consistent with the evaluations noted, 
and no more, for the veteran's service-connected back 
disorder under Diagnostic Code 5295.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" are warranted.  The evidence fails to show any 
distinct period of time, from the date service connection was 
made effective in February 1999 through the present time, 
during which his back disorder has been more than 10 percent 
disabling, and thus higher staged ratings are not indicated 
during this period.  See Fenderson, supra.
  
Consequently, the Board finds that the veteran's disability 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the veteran's back pathology has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment.

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating, based on an initial determination.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim for an increased rating, based on an initial 
determination must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

Entitlement to a higher initial rating for lower back strain, 
currently evaluated 10 percent disabling, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

The Board notes that, after the RO issued its October 2002 
supplemental statement of the case but before it certified 
the appeal to the Board in August 2004, the veteran submitted 
additional VA outpatient treatment records dated from May 
2001 to July 2003.  There is no indication that the RO ever 
considered this information.   See 38 C.F.R. § 19.31(b)(1) 
(when a supplemental statement of the case must be 
furnished).  On remand, the RO must take into consideration 
all evidence relevant to the issues on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



